Citation Nr: 1501891	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-38 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to January 2007.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right shoulder impingement syndrome with osteoarthritis, rated 0 percent, effective February 1, 2007.  A November 2008 rating decision increased the rating for right shoulder impingement syndrome with osteoarthritis to 10 percent, effective February 1, 2007.  In July 2013, the case was remanded for additional development by another Veterans Law Judge (VLJ); the case has been reassigned to the undersigned.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  

The Veteran initiated, but did not perfect, appeals of denials of service connection for chronic headaches, thrombosed hemorrhoids, superficial corneal abrasion, and myopia, and appeals of the initial ratings for obstructive lung disorder, dysthymic disorder, degenerative changes of the left thumb, osteoarthritis of the lumbar spine, spondylosis and degenerative disc disease of the cervical spine, right knee status post medial meniscus injury with meniscectomy, left knee medial meniscus with meniscus repair and osteoarthritis, hiatal hernia, and residual scars post-operative Morton's neuroma metatarsalgia surgery on each foot.  He also initiated appeals of denials of service connection for carpal tunnel syndrome of each hand, right elbow tendonitis, eczema, and pronation foot syndrome of both feet.  A November 2008 rating decision granted service connection for carpal tunnel syndrome of the left and right hands, each rated 10 percent, effective February 1, 2007; and service connection for right elbow tendonitis, rated 10 percent, effective February 1, 2007.  A June 2012 rating decision granted service connection for eczema and seborrhea, rated 10 percent, effective February 1, 2007.  A December 2012 rating decision granted service connection for bilateral pes cavus (claimed as bilateral foot pronation syndrome), rated 0 percent, effective February 1, 2007.  Consequently, those matters are not before the Board.  


FINDINGS OF FACT

1.  Prior to July 25, 2013, the Veteran's right shoulder impingement syndrome with osteoarthritis was manifested by symptoms analogous to mild incomplete paralysis of the upper radicular group; symptoms consistent with moderate incomplete paralysis of the upper radicular group were not shown. 

2.  From July 25, 2013, his right shoulder disability has been manifested by symptoms consistent with moderate incomplete paralysis of the upper radicular group; severe incomplete paralysis of the upper radicular group is not shown any time during the appeal period.  


CONCLUSIONS OF LAW

1.  Prior to July 25, 2013, the criteria have been met for a 20 percent rating, but not higher, for the Veteran's radiculopathy of the right upper extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.21, 4.124a, Code 8510 (2014).  

2.  From July 25, 2013, the criteria have been met for a 40 percent rating, but no higher, for the Veteran's radiculopathy of the right upper extremity.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.21, 4.124a, Code 8510 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in December 2008, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates.  A November 2008 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while December 2012 and August 2013 supplemental SOCs (SSOCs) readjudicated the claim after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Veteran was afforded VA examinations in November 2006, June 2011, and July 2013.  The Board finds the examination reports adequate with respect to the issue decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate ratings ("staged ratings") may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran's right shoulder disability is currently rated 10 percent by analogy to Code 5203.  Because the Veteran is right arm dominant, the right shoulder disability is rated as the major joint.  

Under Code 5203, a 10 percent rating is warranted when there is malunion of the clavicle or scapula, or nonunion of the clavicle or scapula without loose movement.  A 20 percent (maximum) rating is warranted when there is nonunion of the clavicle or scapula with loose movement, or when there is dislocation of the clavicle or scapula.  Impairment of the clavicle or scapula may also be rated based on the impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.  

Under Code 5201 (for limitation of shoulder motion), the minimum schedular rating of 20 percent is warranted when there is limitation of motion of an arm at the shoulder level.  A 30 percent rating is warranted when there is limitation of major arm motion to midway between the side and shoulder level.  A 40 percent (maximum) rating is warranted when there is limitation of minor arm motion to 25 degrees from the side.  The Federal Circuit recently held that the plain language of 38 C.F.R. § 4.71a confirms that a Veteran is only entitled to a single disability rating under Code 5201 for each arm that suffers from limited motion at the shoulder joint.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  

Normal range of motion (ROM) of the shoulder is as follows:  forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, a disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

Under Code 8510, a 20 percent rating is warranted when there is mild incomplete paralysis of the upper radicular group.  A 40 percent rating is warranted when there is moderate incomplete paralysis of the dominant arm.  A 50 percent rating is warranted when there is severe incomplete paralysis of the dominant arm.  A 70 percent rating is warranted when there is complete paralysis of the dominant arm.  38 C.F.R. § 4.124a, Code 8510.  

The terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

VA treatment records show general complaints of recurrent pain in the neck and right shoulder, especially when he has to sit for long periods or work overhead.  

The record contains photographs of the Veteran's shoulders, which show that his shoulders are asymmetrical and that his right shoulder is slightly lower than his left.  

On November 2006 examination by QTC (on behalf of VA), the Veteran reported numbness and constant pain that radiated from his neck down his right arm, weakness, stiffness, giving way, lack of endurance, and fatigability.  He had functional impairment due to pain in lifting his arm above his head and numbness that radiated from his shoulder to his thumb.  On physical examination, he had full ROM; there was no additional limitation on repetitive motion; there was no pain on movement, weakness, tenderness, abnormal movements, guarding, or subluxation.  Neurological evaluation of the upper extremities was normal.  X-rays revealed an intact acromioclavicular joint and osteoarthritis.  

On September 2008 VA examination for the cervical spine, he reported that he had pulling and pain on the right of his neck, and that he did pushups with his left arm only due to pain that radiated from his neck into the right shoulder.  He indicated that the pain flared up when working overhead, driving a long time, exposure to cold, or with overexertion.  It was noted that his left shoulder was more built up muscularly than his right due to doing one-armed pushups.  Neurological evaluation of the upper extremities was normal.  

On June 2011, VA examination, the Veteran reported pain, stiffness, weakness, incoordination, decreased speed of joint motion, swelling, and tenderness.  On physical examination, right shoulder ROM was flexion to 160 degrees, abduction to 160 degrees, internal rotation to 60 degrees, and external rotation to 50 degrees.  The examiner indicated that there was pain with active motion, but did not specify whether there was pain throughout the range of motion or whether it was limited to a portion of the range of motion.  There was pain on repetitive motion but no additional limitation; there was also weakness.  He had functional limitation due to problems lifting and carrying.  There was moderate impairment of chores, shopping, exercise, and sports, and mild impairment of recreation and driving.  

On July 25, 2013, VA examination, the Veteran reported difficulty driving due to arm fatigue, clicking and catching in the right shoulder, and ongoing pain and fatigue, especially when lifting his arm above his head.  He preferentially lifted objects with his left arm.  It was noted that there was an asymmetric and depressed appearance to his right scapula and a drooping right shoulder.  On physical examination, right shoulder ROM was flexion to 125 degrees with pain at 100 degrees and abduction to 110 degrees with pain at 95 degrees.  On repetitive motion, ROM was flexion to 100 degrees and abduction to 95 degrees; there was additional limitation due to less movement than normal, excess fatigability, and pain on movement.  There was tenderness and guarding of the right shoulder; muscle strength was 4/5 on flexion and abduction; and Hawkins' Impingement Test was positive.  It was noted that employment activities which involve lifting objects over the head or repetitive motion such as painting would exacerbate the Veteran's right shoulder disability.  The examiner opined that the Veteran had moderate incomplete paralysis of the brachial plexus and suprascapular nerve, which was evidenced by weakness of the extrinsic muscles of the shoulder girdle.  

The Board notes that the Veteran's right shoulder impingement syndrome with osteoarthritis has been rated by analogy to Diagnostic Code 5203.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

If a disability is listed in VA's rating schedule, it is to be evaluated under the diagnostic code corresponding to that particular disability.  See 38 C.F.R. §§ 4.20, 4.27.  Only when an unlisted condition is encountered is it permissible to rate the condition under the diagnostic code for a closely related disease or injury, by analogy.  Id.  In rating a disability by analogy, conjectural analogies are to be avoided, as is the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20 (2011).

In this case, the Board has considered whether another rating code is more appropriate than the one used by the RO.  Tedeschi v. Brown, 7 Vet. App. 411 (1995).  Based upon the 2013 VA examination report, and after consideration of all potentially applicable regulations and Diagnostic Codes, the Board has determined that Diagnostic Code 8510 for incomplete paralysis of the upper radicular group is more appropriate than Diagnostic Code 5203.  At the outset, the Board notes that the Veteran's service-connected disability is not actually manifested by malunion of the clavicle or scapula.  X-rays results in 2013, for example, show "intact osseous and joint structures."  Further, the note following Diagnostic Code 5203 indicates that clavicle or scapula impairment may be rated alternatively on impairment of contiguous joint function, and certainly, by its terms, Diagnostic Code 8510 rates on impairment of contiguous joint function.  Diagnostic Code 8510 rates based upon the degree to which movement is affected.  More particularly, the 2013 examination report provides clear clinical findings to support the diagnosis of nerve involvement at the shoulder level.  

The Board finds that higher ratings are warranted for the Veteran's service-connected right shoulder disability given the application of Diagnostic Code 8510.  

The evidence shows wholly sensory complaints of right shoulder radicular pain and numbness prior to the July 25, 2013, VA examination.  While neurological evaluations of the right upper extremity were normal, the Veteran had pain and numbness down his right arm during that period.  His right shoulder symptoms progressively worsened during the appeal period.  On November 2006 VA examination, he had full ROM, and neurological evaluation of the upper extremities was normal on both the November 2006 and September 2008 VA examinations.  On June 2011 VA examination, there was weakness of the right upper extremity.  Accordingly, the Board finds that prior to July 25, 2013, the Veteran's right shoulder disability was manifested by radiculopathy of the right upper extremity with symptoms analogous to mild, but not greater, incomplete paralysis of the upper radicular group.  Such findings warrant a 20 percent rating.  

However, on July 2013 VA examination, there was moderate incomplete paralysis of the brachial plexus and suprascapular nerve evidenced by weakness (4/5) of the extrinsic muscles of the shoulder girdle.  Thus, from July 25, 2013, the objective evidence of record shows that his right shoulder radiculopathy was consistent with moderate, but not greater, incomplete paralysis of the upper radicular group, and warrants a 40 percent rating.  

The Board has considered whether even higher ratings are warranted at any time during the appeal.  Given that Diagnostic Code 8510 considers impairment of contiguous joint function, the Board has considered application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 for the entire appeal period.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 2011 examiner noted additional limitations of motion due to repeated arm use; however, the 2011 found no additional functional limitation.  Although the June 2011 and July 2013 VA examiners noted additional functional impairment due to pain on movement, the 2011 examination report is unclear at what point pain was noted in the range of motion and the 2013 examination report noted pain free motion to 100 degrees.  Even with consideration of DeLuca, the preponderance of the evidence is against a finding of ratings higher than the 20 and 40 percent staged ratings granted herein.

While clearly there is functional loss -- as reflected, for instance, by the degree of muscle weakness (4/5) which is present, as well as due to the limitation of motion -- the degree of functional loss due to pain, weakness, atrophy, instability, and the like does not nearly approximate the degree of functional loss which is present when there is (for the period prior to July 25, 2013) moderate, incomplete paralysis of the upper radicular group or when there is severe incomplete paralysis of shoulder movement (for the period from July 25, 2013).  Such functional impairment consistent with higher impairment to all shoulder movement is not shown by the clinical findings reported above.  Shoulder strength readings no lower than 4/5 have been shown.  The amount of strength is an indication that functional impairment approximating higher staged ratings for incomplete paralysis of the upper radicular group is not present.  So are the clinical findings pertaining to the right shoulder, including its active range of motion, which indicate significantly less than the functional impairment of shoulder which would equate to higher ratings.  Significantly, not all of the movements are severely affected.  The veteran still has substantially more use of his right shoulder than he would have if higher ratings were warranted, as reflected by the muscle strength and range of motion findings.

The Board has also considered other diagnostic codes pertaining to the shoulder and arm.  See 38 C.F.R. § 4.71a.  The Board has reviewed the rating schedule and can find no other code under which an appropriate coexistent and compensable rating is warranted under the circumstances, however.  As there is no showing of ankylosis, Code 5200 is not for application.  Also, as there is no evidence of impairment of the right humerous (or other comparable disability), Code 5202 is also not for application.  

The Board further notes that the provisions of 38 C.F.R. § 4.14 prohibit a separate rating under Diagnostic Code 5203, as it would be pyramiding.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The note following Code 5203 indicates that clavicle or scapula impairment may be rated alternatively on impairment of contiguous joint function, and certainly, by its terms, Diagnostic Code 8510 rates on impairment of contiguous joint function, so providing the veteran with a compensable rating under Diagnostic Code 5203 would be pyramiding and thus would violate 38 C.F.R. § 4.14.  The diagnostic codes are to be used alternatively rather than coincident with one another.

In summary, a 20 percent rating, but no higher, is warranted prior to July 24, 2013, and a 40 percent rating, but no higher, is warranted from July 25, 2013. 

The Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Prior to July 25, 2013, a rating of 20 percent is granted for right shoulder impingement syndrome with osteoarthritis, subject to the laws and regulations governing the payment of monetary benefits.

A rating of 40 percent is granted for right shoulder impingement syndrome with osteoarthritis from July 25, 2013, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


